     1
     2
     3~                                                                     ~ 2 1 2020
   4

   5
   6                           U1~IITED STATES DISTRICT COURT ,
   7                          CENTRAL DISTRICT OF CALIFORNIA
   8
          i]NITED STATES OF AMERICA,
   9
 10                                  Plaintiff,       CASE NO.       s:~~ -- c rte- <<2'a~
 11                           v.
 12                                                    ORDER OF DETENTION
 13
 14                                 Defendant.
 15
 16                                                    I.
 17          A.() On motion ofthe Government in a case allegedly involving:
 1s               1.() a crime of violence.
 19              2.() an offense with maximum sentence oflife imprisonment or death.
                                                                                     i
20               3.() a narcotics or controlled substance offense withmaximum sentence
21 !                      often or more years.                                       i

22               4.() any felony -where the defendant has been convicted oftwo or
                                                                                  more
23                        prior offenses described above.
24               5.() any felony that is not otherwise a crime ofviolence that
                                                                               invol         ves a
25                        minor victim, or possession or use ofa firearm o~ destructive
                                                                                          device
26 I~                     or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28          B.
             (         On motion by the Government /()on Court's oven motio
                                                                           n, in a case
                               ORDER OFDL~TENTION AFI'~R HEARITiG(18 U.&C.~i142(~
                                                                                 )
         CR'94(6/07)
                                                                                          Page 1 of4
     1 I                 allegedly involving:
  2            (            the fi~rther allegation by the Government of
  3              1.(        a serious risk that the defendant will flee.
  4             2.() a serious risk that the defendant will:
  5                   a.()obstruct or attempt to obstructjustice.
 6                    b.()threaten, injure, or intimidate a prospective witness orjuror or
  7                        attempt to do so.
 8          C. The Government()is/              is not entitled to a rebuttable presumption that no
 9              condition or combination ofconditions will reasonably assure the defendant's
 10             appearance as required and the safety ofany person or the community.
 11
12                                                      II.
13          A.(         The Court finds that no condition or combination ofconditions
                                                                                      will
14                      r onably assure:
15              1.(        the appearance ofthe defendant as required.
16                   () and/or
17             2:(         the safety ofany person or the community.
18         B.(          The Court finds that the defendant has not rebutted by
                                                                                     sufficient
19 I                    evidence to the contrary the presumption provided by statut
                                                                                    e.
20
21
22         The Court has considered:
23         A.the nature and circumstances ofthe offenses)charged,
                                                                       including whether the
24            offense is a crime ofviolence,aFederal crime ofterroris
                                                                        m,or involves aminor
25            victim or a controlled substance, firearm, explosive, or
                                                                       destructive device;
26         B. the weight ofevidence against the defendant;
27         C. the Iustory and characteristics ofthe defendant;
                                                               and
28         D.the nature axid seriousness ofthe danger to any person or
                                                                         to the community.
      I                         ORbER OFDETENTION APTEIi HEARING(18 U.S.C.§3142(1))
      ~ CR94(U6/0~
                                                                                           Page 2 of4
        i                                                  i~
      2            The Court also has considered all the evidence adduced
                                                                                           at the hearing and the
      3           arguments and/or statements of counsel, and
                                                              the Pretrial Services
      4           Report/recommendation.
      5
      6                                                    V.
     7            The Court bass the foregoing findings)on the fol
                                                                              lowing:
     8            A.(,~ As to flight risk:                      _ - .~%~                           ~+-4^-
     9                    /
                          it~~~ ~
                                                        .Q/iY,.►.~:✓1►   do    ~S~~t.,s~it~t~. .~S✓

   10                                 i .,         ~

   11
  12
  13
  14
  15
 16
 17
           I     B.() As to danger:


 18
19~
       ~
2~
     ~I
21 i~
22
23
24
                                                         V.i.
25              A.() The Court finds that a ser
                                                ious risk           exists that the defendant will:
26                       1.()obstruct or attempt to obstru
                                                           ct justice.
27                       2.()attempt to/()threaten,injure
                                                           or intimidate a witness orjuror.
28

                           •        ORDER OFDETENTIOPI ARTLR HEAR
                                                                 DdG(18 U.S.C. ~i142(i))
               94(~~7>
                                                                                                       Page3 of4
     1   B. The Court bases the foregoing f~inding(s) on the following:
     2
     3
     4
     5
     6
     7
  8
  9                                                VII.
 10
 11      A.IT IS THEREFORE ORDERED that the defendant be detained
                                                                                          prior to trial.
 12      B.IT IS FURTHER ORDERED that the defendant be conunitt
                                                                                       ed to the custody
 13         ofthe Attorney General for confinement in a corrections
                                                                                   facility separate,to
 14        the extent practicable,from persons awaiting or serving
                                                                                   sentences or being
 15~        held in custody pending appeal.
16       C. IT IS FURTHER ORDERED that the defendant be
                                                                          afforded reasonable
17         opportunity for private consultation with counsel.
I8       D.IT IS FURTHER ORDERED that, on order of a
                                                     Cour                   t ofthe United States
19         or on request of any attorney for the Government,
                                                                        the person in charge ofthe
20         corrections facility in which the defendant is conf
                                                                       used deliver the defendant
21         to a United States marshal for the purpose ofan
                                                                     appeaxance in connection
22         with a court proceeding.
23
24
25
26 DATED: 2 ZI ~
27                                                        ~                                      ~
28

                          ORDF,~t OF DETENTION AF1'ER REARING(18 U.S.C. ~3142(
                                                                              ~)
     ~ ~~(~~
                                                                                                Page 4 of4
